86 F.3d 1148
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael J. BIONDO;  Danie O. Gillespie;  James Shaw;Haskell R. Brown, Jr., Plaintiffs-Appellants,andJunia E. Mott;  John B. Murray;  Lindsay K. Nelson;  JamesE. Pope;  Charlene T. Driggers;  Sheila Anne Martin;  RobertM. Clements, Jr.;  Ironworkers Local 800;  ElectricalWorkers Local 916;  Pipefitters Local 359;  Carpenters Local2151;  John B. Murray, Sr., Plaintiffs,v.DEPARTMENT OF THE NAVY, Defendant-Appellee,Norman R. KNIGHT, III, Intervenor.
No. 95-2601.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided May 28, 1996.

Appeal from the United States District Court for the District of South Carolina, at Charleston.   David C. Norton, District Judge.  (CA-92-184-2-18)
Michael J. Biondo, Danie O. Gillespie, James Shaw, Haskell R. Brown, Jr., Appellants Pro Se.  Margaret Beane Seymour, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.
D.S.C.
AFFIRMED.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order granting summary judgment.   We have reviewed the record and the district court's opinion and find no reversible error.   The Appellants claimed that the Appellee violated the Privacy Act, 5 U.S.C. § 522a (1988), by denying them access to unofficial personnel files.   Accordingly, we affirm on the reasoning of the district court.   Biondo v. Department of the Navy, No. CA-92-184-2-18 (D.S.C. Aug. 9, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.